DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-6, 8-13, 15-17, 19, 21-22, and 24-27 are pending as amended 2/13/20, and are considered herein.

Formalities
	It is noted that the specification and drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims are required to have distinct scopes.  The comparison of Claim 1 with that of Claim 11 appears to be that Claim 11 requires all the elements (the viral vector sequence, the GAD65 sequence, the VGAT sequence under control of a tissue specific promoter) are all within a single nucleic acid, being a “gene therapy construct”.  Claim 1 lists these elements, not formatting them in the same way, but only calls it a composition.  The broadest reasonable interpretation of this is that Claim 1 contains the elements in some sort of soup, unconnected, while Claim 11 is a vector.  The claims depending from Claim 1 are also part of this, as they do not change the scope as it is embraced in Claim 1.
The specification, while providing antecedent basis for the recitation (e.g., paragraph 8), does not teach these elements, unconnected, are the invention.  In fact, it is the vector(s) that deliver the coding sequences, and they must be expressed, to have an effect, in the cells (e.g., paragraph 81).  Now, it could be possible that applicant means to claim 2 separate vectors, but that appears to be incorrect too, because Claim 19 is to the separate vector approach, and applicant was able to craft claim language exactly to that combination of vectors.  
The art fails to teach how these fragments of ideas, the vector sequence, the two protein-coding sequences, and the promoter linked to one protein-coding sequence would actually produce functional proteins to have the effect in treating pain, as Applicant has claimed.
Therefore, the Artisan would not have understood Applicant to have been in possession of the invention as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 11-13, 16, 17, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0256801 to Glorioso, et al.; U.S. Patent Application Publication 2003/0069398 to Rippmann, et al.; and WO 2016/122791 to Marsala.

	Claim 1, 11, and 25: Glorioso teaches treating neuropathic pain in a subject, comprising administration of a vector encoding GAD to treat the neuropathic pain (e.g., Claim 13).  The GAD sequence may be GAD65 (e.g., Claim 40).  The vector may be a viral vector (e.g., Claim 14), meaning it contains a viral sequence.  The coding sequence for GAD is operably linked to a promoter (e.g., Claim 19). The composition also necessarily contains water, as it is required to keep the vectors in solution and active.
	Claim 4 and 17: at least 1E9 and 11E9 pfu/mL is taught (e.g., paragraphs 16, 18, 81, and 91).
	Claim 5 and 12: at least AAV (Claim 43) and AV (Claim 44) vectors are taught.
	However, Glorioso does not disclose the VGAT, subpial administration, or a tissue-specific promoter driving expression.
	However, with regard to the VGAT, Rippman teaches human VGAT for treatment of CNS disorders, including neurotransmission-related pathologies including pain (e.g., paragraph 13, teaching that GABA plays a role in neurotransmission in these pathologies).  It was well known in the art that GAD65 is involved in GABA synthesis, and VGAT is critical for transport of GABA into synaptic vesicles, as evidenced by both Rippman (e.g., paragraph 13) and Glorioso (e.g., paragraph 8).  And still further, Glorioso also teaches the vectors may also carry another gene, encoding a product that may be therapeutic or augmenting, or enhancing the GAD65 (paragraph 45).
	Also, with regard to the subpial administration and use of tissue-specific promoters, Marsala teaches subpial administration of AAV vectors with tissue-specific promoters for expression in the treatment of CNS disorders and neuropathies (e.g., paragraph 61). (With respect to Claims 3, 6, 13, and 27, paragraph 61 also teaches at least AAV9.) (With regard to 8, 16, and 26, Marsala teaches the use of a human ubiquitin promoter, “UBC”, in paragraph 87).
	Thus, the Artisan would have found it obvious to modify the invention of Glorioso, with the additional VGAT gene and a tissue specific promoter of Rippman, which may also be UBC and deliver such by way of subpial administration, as taught by Marsala.  The Artisan would have done so to treat neuropathic pain.  The Artisan would expect success, as each of the components are utilized for their art-recognized purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-13, 15-17, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0256801 to Glorioso, et al.; U.S. Patent Application Publication 2003/0069398 to Rippmann, et al.; and WO 2016/122791 to Marsala,  as applied to claims 1, 3-6, 8, 11-13, 16, 17, and 25-27, above, and further in view of GenBank Accession No. X69936 (1993) “H. sapiens mRNA for glutame decarboxylase”, and/or WO 2008/112177 A1 to Belouchi, et al.
As shown above, the base claims are obvious over the base art, however the aspects of the GAD65 being SEQ ID NO: 2, and the VGAT sequence being SEQ ID NO: 4 are not obvious over the base art.
On the other hand, the Artisan, interested in functional GAD65 and VGAT, would know about X69936 and Belouchi.  They teach SEQ ID NO: 2 GAD65 (100% identity to X69936) and SEQ ID NO: 4 (Belouchi, SEQ ID NO: 1677 and Claim 24).
Thus, it would have been obvious to utilize these sequences.  The Artisan would do so, and expect success, as these are known functional sequences.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0256801 to Glorioso, et al.; U.S. Patent Application Publication 2003/0069398 to Rippmann, et al.; and WO 2016/122791 to Marsala.
Claim 19: Glorioso teaches treating neuropathic pain in a subject, comprising administration of a vector encoding GAD to treat the neuropathic pain (e.g., Claim 13).  The GAD sequence may be GAD65 (e.g., Claim 40).  The vector may be a viral vector (e.g., Claim 14), meaning it contains a viral sequence.  The coding sequence for GAD is operably linked to a promoter (e.g., Claim 19). The composition also necessarily contains water, as it is required to keep the vectors in solution and active.
However, Glorioso does not teach a second vector encoding VGAT, nor the aspect of subpial administration.
On the other hand, Rippmann teaches a similar method comprising a vector encoding human VGAT to treat CNS disorders including pain (e.g., paragraphs 4, 13, 50). It is also well known that GAD65 and VGAT involve vesicular release of GABA, and import of gaba into synaptic vesicles, such that they work in the same process, as distinct points.  Therefore, their combined use would be complementary.
With regard to subpial administrations and AAV9 vectors, Marsala teaches such for delivery of vectors into the nervous system for gene therapy of nervous system disorders and neuropathies (e.g., paragraph 61)
It would have been obvious to modify Glorioso and also deliver a second vector as seen in Rippman, those vectors being AAV9 vectors and delivered subpially.  The Artisan would do so to treat the GABA and stop the pain.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 21-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0256801 to Glorioso, et al.; U.S. Patent Application Publication 2003/0069398 to Rippmann, et al.; and WO 2016/122791 to Marsala, applied to Claims 19 and 21-22, above, and further in view of GenBank Accession No. X69936 (1993) “H. sapiens mRNA for glutame decarboxylase”, and WO 2008/112177 A1 to Belouchi, et al.
As shown above, the base claims are obvious over the base art, however the aspects of the GAD65 being SEQ ID NO: 2, and the VGAT sequence being SEQ ID NO: 4 are not obvious over the base art.
On the other hand, the Artisan, interested in functional GAD65 and VGAT, would know about X69936 and Belouchi.  They teach SEQ ID NO: 2 GAD65 (100% identity to X69936) and SEQ ID NO: 4 (Belouchi, SEQ ID NO: 1677 and Claim 24).
Thus, it would have been obvious to utilize these sequences.  The Artisan would do so, and expect success, as these are known functional sequences.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633